Case 17-00630-SMT     Doc 62     Filed 12/19/18 Entered 12/19/18 13:11:44              Desc Main
                                Document      Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF COLUMBIA

   In re:                                     *

   CARLA CARRAWAY                             *         CASE NO.: 17-00630
                                                        (Chapter 11)
                Debtor                         *
     *     *    *   *      *     *      *     *     *      *    *   *      *      *     *

    OBJECTION TO FIRST AMENDED CHAPTER 11 PLAN FOR REORGANIZATION

                American       Credit       Acceptance,        Movant,     by    MICHAEL      J.

   KLIMA, JR., its attorney, files its Objection to confirmation

   of the First Amended Chapter 11 Plan For Reorganization.

           On   November       13,    2017,        Carla       Carraway,        the    Debtor,

   initiated     proceedings         in     this    Court       seeking     relief       under

   Chapter 11 of the Bankruptcy Code, in Case No. 17-00630.                                   On

   December 10, 2018, the Debtor filed her First Amended Chapter

   11 Plan For Reorganization.

           On October 9, 2013 the Debtor purchased one 2013 Honda

   Pilot    motor    vehicle     from CarMax            Auto    Superstores,          Inc.,   by

   virtue of a contract and security agreement.                      Said contract and

   security agreement was contemporaneously assigned to American

   Credit Acceptance.          Through said contract, the Debtor agreed to

   make monthly contractual payments to American Credit Acceptance

   in the amount of $922.58 each for a term of seventy two months

   at an interest rate of 23.7%.                    As of the petition date, the

   amount of American Credit Acceptance’ s claim was $27,149.24.

           The Debtor’s Plan proposes to strip down American Credit

   Acceptance’s claim to a value of $13,000.00 and to pay that
Case 17-00630-SMT    Doc 62    Filed 12/19/18 Entered 12/19/18 13:11:44       Desc Main
                              Document      Page 2 of 3




   claim over a term of 60 months from the effective date of the

   Plan at an interest rate of 9% per annum.

         American Credit Acceptance objects to confirmation of the

   Debtor’s Plan.      First, the term for payment of its claim is not

   fair and equitable as it will exceed beyond the useful life of

   its   depreciating     security.        11    U.S.C.       1129(b)(1).       Next,

   proposed value for its secured claim is inadequate.                    11 U.S.C.

   1129(b)(2)(A)(i)(II).         Through he Plan, the Debtor states she

   will retain the vehicle but uses a value for it based upon an

   event which will not occur:             the vehicle’s sale to a third

   party.    As     the   Debtor    intends     to    retain    the    vehicle,    its

   replacement value, or the value the Debtor would pay a willing

   seller   for     the   vehicle,     must     be    used.      American      Credit

   Acceptance     submits     the   vehicle’s        replacement      value   is   the

   vehicle’s retail value of $25,125.00 as shown by the attached

   N.A.D.A. Official Used Car Guide Vehicle Valuation.



                                          /s/ Michael J. Klima, Jr.
                                         MICHAEL J. KLIMA, JR. #25562
                                         8028 Ritchie Hwy, Ste 300
                                         Pasadena, MD 21122
                                         410-768-2280
Case 17-00630-SMT   Doc 62    Filed 12/19/18 Entered 12/19/18 13:11:44   Desc Main
                             Document      Page 3 of 3




                             CERTIFICATE OF SERVICE

        I hereby certify that on this 19th day of December, 2018,
   the foregoing Objection To First Amended Chapter 11 Plan For
   Reorganization was electronically served on:

   Douglas N. Gottron
   Morris Palerm, LLC
   416 Hungerford Drive
   Suite 315
   Rockville, MD 20850

   Joseph A. Guzinski
   U. S. Trustee's Office
   115 South Union St
   Suite 210 Plaza Level
   Alexandria, VA 22314

                                               /s/Michael J. Klima, Jr.
                                               Michael J. Klima, Jr.
